﻿First of all, let me congratulate you on your election to the presidency of the General Assembly at its forty-fourth session. Your unique and illustrious background as soldier, political leader, scholar aid author, and your wide experience in multilateral diplomacy will no doubt provide you with the particular sensitivity and skills required to guide us through the complex issues of the United Nations agenda. My delegation has absolute confidence in your abilities. We pledge our fullest co-operation. I would also like to congratulate Mr. Ronald Spiers on his appointment as Under-Secretary-General for Political and General Assembly Affairs and Secretariat Services. I am confident that he will bring to his responsibilities the highest degree of professionalism, which was the hallmark of his predecessor. May I also express our appreciation to His Excellency Mr. Dante Caputo for carrying out his duties so diligently and admirably during the last session.
Last year was an exceptionally good year for the United Nations. For the international community, long used to the unending eruption of wars, disputes and conflicts, never had the promise of peace been so close to realization. Agreements were reached to end the war in Afghanistan and to establish a cease-fire between Iran and Iraq. In December, agreement was also reached to usher in Namibia's transition to independence. The United Nations peace-keeping forces were awarded the Nobel Peace Prize in recognition of their contribution to peace-keeping. Multilateral diplomacy was patently yielding results. The prestige of the United Nations had never been greater.
This year, in 1989, we are a little less euphoric. We are sobered by the realities and the difficulties of the resolution of conflicts among nations. While some progress has been achieved on several fronts, we are keenly aware of the problems that still stand in the way of peace. Eight months after the withdrawal of Soviet troops from Afghanistan, the fighting and the killings have not abated. The talks to end the Iran-Iraq conflict have stalled. We are alarmed at the worsening situation in Lebanon and the stalemate, if not retrogression, in spite of earlier progress, in the resolution of the question of Palestine. We await the long overdue birth of independence in Namibia with the keenest interest. 
Singapore feels privileged to be able to contribute to the achievement of this goal through our participation in the united Nations Transition Assistance Group police contingent. We are also honoured that the leader of our police contingent, Superintendent lee Kok Leong, has been appointed chief electoral officer to oversee elections in Namibia. But we are disturbed at the attempts by South Africa to circumvent the implementation of some key aspects of the United Nations plan for Namibian independence as contained in Security Council resolution 435 (1978). We must continue our vigilance to ensure that nothing will derail the transition to independence aid prevent the full implementation of free aid fair elections in November. After Namibia, the international community should help to hasten the pace of fundamental change in South Africa to end the abhorrent and evil apartheid system.
The Secretary-General, Mr. Javier Perez de Cuellar, in summing up the problems of peace-making in his report on the work of the Organization, said:
"I am all too conscious how thorny is often the path leading to a just and lasting settlement aid how hard is the resistance encountered." (A/44/1, p. 12) I fully agree with him. If there is a lesson to be learned in all this, it is that there is no quick fix to peace.
When a major Power comes to the conclusion that military power cannot be used to achieve political objectives and that dialogue with a global rival is more fruitful than confrontation, it ushers in a more auspicious international climate. But we have clearly learned this year that even when the major Powers are prepared to settle their conflicts a necessary but insufficient condition for the attainment of peace has been met. The key that unlocks the door to peace in regional conflicts is often in the hands of the parties directly involved. All that is needed is one inflexible and intransigent party to block the peace process.
We are also aware that, even as we have to work harder on the problems of international and regional conflicts, a new generation of problems compelling urgent attention has come on out agenda - problems such as drugs, the environment, refugees and debt. Those problems recognize no borders and, if left unattended, could complicate and threaten the wider and long-term security of the international community and our search for peace.
Among the nations in South-East Asia, the Association of South-East Asian Nations (ASEAN) as a whole has done well. We have progressed because our national stability has allowed each of us to concentrate our attention on our internal political, social and economic development. This in turn contributes to ASEAN's resilience and cohesion. We had hoped that the same peaceful and stabilizing conditions would be achieved in Indo-China, but, alas, the Cambodian conflict remains an intractable problem. It is now 11 years since the Cambodian issue was first brought before the Security Council in January 1979 after Vietnamese forces invaded Cambodia on Christmas Day in 1978.
For 10 years the international community spoke through the United Nations resolutions, calling upon Viet Nam to end its occupation of Cambodia and to accept a comprehensive political settlement which would bring lasting peace to the region. Such a comprehensive political settlement would provide, among other things, for the withdrawal of foreign forces under effective international supervision and control, the creation of an interim administrative authority, the promotion of national reconciliation under Prince Sihanouk and the right of the Cambodian people to choose their own leaders free from outside interference.
Our efforts at the United Nations were not without impact. Initially, Viet Nam denied that its troops had invaded Cambodia. later, when this untruth was exposed, Viet Nam arrogantly declared that the situation in Cambodia was irreversible. But continued United Nations pressure and international isolation, denying Viet Nam valuable aid and investment, forced it to concede for the first time, in 1986, that it was prepared to reach a political solution. What Viet Nam had not taken into account was the strength and resilience of the Cambodian nationalist resistance. The high cost of foreign occupation brought its economy to the brink of bankruptcy. Now that the Soviet Union is keen to reduce its burdens abroad, the option of a continued Vietnamese presence in Cambodia cannot be ensured. Viet Nam has readied a point where it has to reconsider its strategy.
On 5 April this year Viet Nam dramatically announced to the world its intention to withdraw ail its troops from Cambodia by the end of September. In recent days, we have seen photographs and newspaper reports of Vietnamese soldiers departing in military trucks. It is certainly a major media event, but what are we as responsible Governments to make of this announced withdrawal? Are we to conclude that the Vietnamese occupation of Cambodia ended on 26 September as Viet Nam claims it did? Are we to conclude that the problems of Cambodia are now all resolved? Is there no further need for the United Nations to continue to debate and discuss the issue of Cambodia?
The most significant point to note about the announced withdrawal is that, first, it is a unilateral withdrawal undertaken without a comprehensive political settlement in place. The withdrawal of the Vietnamese troops has not been effectively verified. We have no way of knowing if the withdrawal is genuine and total. There was only a handful of media journalists, several observers from some non-governmental organizations and representatives of the few countries that have
diplomatic relations with the Him Sen regime who had gene to Phnom Penh to observe the Vietnamese departure This motley group could not honestly verify that there are now no more Vietnamese troops in Cambodia. Indeed, the united Nations technical fact-finding mission dispatched on agreement by the Paris Conference on Cambodia reported that even in the best of circumstances it would be difficult to verify satisfactorily the exit of the Vietnamese troops. The terrain and the poor infrastructure and transportation system in Cambodia makes systematic supervision and control very difficult.
Secondly, this is the eighth time that the Vietnamese have claimed to have withdrawn their forces from Cambodia. In the past, as in July 1982, May 1983, Jime 1984, April 1985 and May 1986, Viet Nam had said that it was withdrawing its troops from Cambodia, but each time we learned that those withdrawals amounted to no more than a rotation of troops. We are therefore justified in being sceptical about the present withdrawal. Our scepticism is supported by an article in the 27 September issue of the Bangkok Post which reported that some East European sources had told its correspondent, Mr. Jacques Bekaart, that some Vietnamese troops had been left behind in Cambodia.
Thirdly, there still remains the vital question of Vietnamese soldiers who are staying behind as militia of the Hun Sen regime aid as settlers. Viet Nam has not contested the existence of Vietnamese settlers in Cambodia. The argument is over the numbers. Viet Nam claims feat there are 80,000 Vietnamese settlers in Cambodia. Prince Sihanouk says there are about 1.3 million. Some Western diplomats in the region estimate the figure to be between 300,000 aid 400,000. The issue of the number of settlers is important as this determines who has a right to vote in the internationally supervised free aid fair elections that come with a comprehensive settlement, and therefore the right to choose the Government of Cambodia.
In my case, Viet Nam has not entirely relinquished its right to intervene again in the affairs of Cambodia. In several statements made since the 5 April announcement of Viet Nam's intention to withdraw by the end of September, Viet Nam has asserted its right to send its troops, or whatever other assistance, to Phnom Perti if it feels that the survival of its puppet regime is threatened by resistance guerrillas.
There are therefore considerable doubts whether the Vietnamese have completely withdrawn from Cambodia. However, even if we could document that Viet Nam had completely withdrawn its forces, I submit that the United Nations should still continue to debate and discuss fee Cambodian issue. Some nay argue that the united Nations role should be limited to discussing violations of the United Nations Charter and that united Nations interest in Cambodia should cease when foreign intervention there ends. 'A> understand the fallacy of this argument, let me cite an analogy* if the South Africans decided to withdraw their forces from Namibia but insisted cm leaving in place the Windhoek regime as the exclusive Government of Namibia, without giving the South West Africa People's Organization (SWAPO) the right to compete in fairly held elections, we would immediately denounce South Africa aid declare that fee Windhoek regime had no legitimate right to rule Namibia since it was installed by foreign occupation forces.
That is precisely what Viet Nam is trying to do in Cambodia. After withdrawing most of its forces, it continues to insist that the Hun Sen regime, which was put in place by the foreign occupation forces, should continue to rule Cambodia. That is why the Paris Conference failed. The three Cambodian parties led by Prince Sihanouk, which are recognized as fee legitimate representatives of the Cambodian people by the Assembly, by the United Nations, were willing to share power with Mr. Him Sen in an interim quadripartite coalition Government until free, fair and democratic elections were held under united Nations supervision. They were prepared to allow the Cambodian people to determine who should rule them, demonstrating their commitment to the most fundamental principle of the United Nations Charters that a people's right to self-determination should never be diminished.
Viet Nam and Mr. Him Sen opposed this, declaring that Mr. Hun Sen should enjoy a monopoly, or near-monopoly, of power in Phnom Penh. They knew that by doing so they would give the nationalist forces led by Prince Sihanouk no choice but to launch a military struggle to secure their legitimate right to self-determination. Both Viet Nam and Mr. Hun Sen want to trigger off this civil war. We are sad that the Cambodian people, who have now suffered fear almost 20 years, continue to live in agony. But it is Viet Nam and Mr. Hun Sen who are responsible for this state of affairs, and they should be condemned for it.
After raising the hopes of the Cambodian people through our principled and moral stand over the past 10 years, we cannot disappoint them by abandoning them at this crucial hour when they are so near to securing real liberation. The United Nations can and should help the Cambodian people by insisting that there should be a comprehensive political settlement of the Cambodian problem. The international community must insist that it can never accept anything less than this. Such a comprehensive political settlement must give the Cambodian people the right to determine their own future in free, fair and democratic elections under international supervision. Only this will end the civil war and allow the Cambodian people to breathe freely again.
The exercise of self-determination in Cambodia must be based on national reconciliation of all Cambodian parties. All parties must have a stake in the future of Cambodia, lb attempt to exclude any party as a pre-condition for national reconciliation is unrealistic and irresponsible. It is tantamount to inciting the prolongation of conflict and bloodshed. That is why Prince Sihanouk has wisely and realistically called for the formation of an interim quadripartite Government of all four Cambodian parties. This interim quadripartite Government will have the responsibility of organizing free and fair elections. Since all parties will be involved in organizing the elections, all will be bound by the results.
No matter what we, as individual countries, may think about any Cambodian party, only the Cambodian people have the moral and political right to determine who should or should not rule Cambodia. Nobody else has that right. In exercising their right to self-determination through free and fair elections, the Cambodian people will finally be able to pass their verdict and judgement on the Khmer Rouge. The inter national community has the obligation to help create conditions that will enable the Cambodians to exercise freely their political choices, and to respect their choice, whatever it may be. The international community should recognize that the Cambodian people will have the wisdom to choose wisely.
Let me restate the central issues of the Cambodian problem. First, the total withdrawal of all Vietnamese troops must be verified by the United Nations, as only the United Nations can provide an effective international supervisory, monitoring and control mechanism. Secondly, the Cambodian people must have the opportunity to exercise the right of self-determination, which is a basic right of all peoples under the united Nations Charter. Thirdly, none of the Khmer parties should be denied the opportunity to stand for election under the comprehensive political settlement, as only the Cambodian people have the right to decide who should govern them; the exclusion of any party should not be made a pre-condition for a settlement agreement.
My country, Singapore, does not bear any historical animosity against Viet Nam. But why have Singapore and our Association of South-East Asian Nations (ASEAN) partners championed the cause of Cambodia so energetically in the past decade? We have done so because Viet Nam's invasion and occupation of Cambodia have threatened the peace and stability of South-East Asia. we have done so because Viet Nam's action, if not repudiated, would set a very unfortunate precedent. Viet Nam must not be allowed to get away with only partially solving the problem. If it succeeded, it would have demonstrated that aggression pays. It would have shown to others that it is possible for one country to invade another country with impunity, set up a client regime, and after a long enough interval walk away from the mess it created, leave a resistance war raging and go back to business-as-usual with the rest of the world. That would create a dangerous precedent. For all peace-loving States of the international community, we must not accept this dangerous precedent. It would put our security in jeopardy if this should become acceptable international behaviour.
The Cambodian issue has been a success story of the united Nations. This may sound paradoxical but it demonstrates that international moral pressure does work. Through the united Nations resolutions adapted year after year, with increasing support, we have forced Viet Nam to change its position over time. We have come this far. Viet Nam is taking the first step towards the resolution of the Cambodian question by thinning out its troops in the field. But the problem is far from being resolved. We at the united Nations must continue our moral suasion to convince Viet Nam that it has the responsibility to settle the Cambodian question comprehensively in the interest of a just and lasting peace for the Cambodians and in the interest of regional security and stability. When Viet Nam contributes to the comprehensive political settlement of the Cambodian issue, peace will return to Indo-China. When there is peace in Indo-China, the international community will help in its reconstruction. Viet Nam will finally be able to concentrate on its cam internal economic and social development and reap the fruits of prosperity.
